Citation Nr: 0510029	
Decision Date: 04/06/05    Archive Date: 04/15/05

DOCKET NO.  03-32 139A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel








INTRODUCTION

The veteran served on active duty from February 1967 to 
February 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which did not reopen the claim of service connection 
for a low back disability.  Thereafter, in July 2004 the 
Board reopened the case, and remanded it for evidentiary 
development.  


FINDINGS OF FACT

1.  The veteran was not diagnosed as having arthritis or any 
other chronic back disease in service, nor is there a 
combination of manifestations sufficient to identify a 
chronic disease at that time.

2.  The veteran's current symptoms of low back pain, with 
identified degenerative change, are associated with the aging 
process and are unrelated to service.  


CONCLUSION OF LAW

The veteran's current low back disorder was not incurred in 
service, nor may it be so presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004), are assessed before the merits of the 
appeal.

VA fulfilled its duty to notify the claimant under the VCAA 
in December 2001, October 2003, and July 2004 letters.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The veteran was 
informed of any information and evidence needed to 
substantiate and complete a claim of service connection for 
residuals of low back disability, and VA indicated which 
portion of that information should be provided by the 
claimant, and which portion VA will try to obtain on the 
claimant's behalf.  Also, the October 2003 letter listed the 
evidence VA had received in connection with the appellant's 
claim.  

The U.S. Court of Appeals for Veterans Claims in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), continued to recognize 
that typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), typically must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefit.  In this case, the 
veteran received the December 2001 notice prior to the March 
2002 rating decision.  Also, the veteran was generally 
advised to submit any additional evidence that pertained to 
the claim via the three letters.  Id. at 121.  Therefore, for 
the circumstances of this case, the requirements of Pelegrini 
concerning a VCAA notice have been fulfilled.  

Next, the VCAA requires VA to assist the claimant in 
obtaining evidence necessary to substantiate a claim, which 
includes obtaining a medical examination if necessary.  
38 C.F.R. § 3.159.  The RO obtained service medical records, 
and treatment records from the Gainesville VA Medical Center 
(VAMC), and Jacksonville VA Outpatient Clinic (VAOPC) from 
July 1999 to May 2004.  Additionally, the veteran had an 
August 2004 VA examination, which is sufficient and complete.  
The veteran did not identify other relevant evidence that the 
RO could have acquired.  

For all the foregoing reasons, VA fulfilled its duties to the 
veteran for this appeal.


I.  Facts

The veteran's service medical records contain complaints and 
treatment for low lumbar pain.  A February 1967 induction 
examination indicated that the veteran's spine was abnormal 
due to scoliosis, which was asymptomatic, and he had a left 
pelvic tilt.  In March 1967, the veteran sought treatment for 
back pain and the examiner noted that the veteran had 
scoliosis, "which may or may not be responsible for his 
difficulty."  In April 1967, the veteran complained of low 
back pain and stated that he had trouble walking and running.  
In August 1967, the veteran's duty profile was to exclude, 
due to back pain from curvature of the spine, crawling, 
stooping, running, jumping, and prolonged standing or 
marching.  In November 1967 the veteran had pain on flexion 
and hyperextension, and could perform straight leg raises to 
70 degrees.  In January 1968, the veteran continued to report 
the same problem.  The veteran's separation examination noted 
that he had moderate scoliosis of the lumbar spine.

In April 1969, the veteran filed a claim of service 
connection for a "back condition."  A June 1969 VA 
examination x-ray revealed that the lumbar spine, lumbosacral 
region, and upper portion of the pelvis showed a gentle 
degree of right-sided scoliosis with perhaps a minimal amount 
of pelvic tilt.  The individuality of the vertebral bodies 
was well maintained and the overall state of calicification 
was good throughout.  In a hospital treatment record from 
August 1969 the veteran reported that he had fallen during 
basic training, particularly that he had been thrown to the 
ground, and since that time had had pain in the lumbar back.  

The veteran filed an application for compensation in April 
1969 referring to a back condition as the basis for the claim 
of service connection.  

At a September 1970 VA examination the veteran again reported 
that he injured his back when he fell during basic training.  
An x-ray examination of the lumbosacral spine showed no 
osseous defect as far as the individuality of the vertebral 
bodies were concerned, and there appeared to be a little 
left-sided scoliosis at the junction of the thoracic and 
lumbar portions of the spine.  No arthritis or 
osteochondritis was seen.  A physical examination revealed 
that the veteran had normal movements of both upper and lower 
extremities, and flexion of each thigh upon the abdomen with 
the knee straight produced no distress over the corresponding 
sacroiliac joint and none over the lower spine.  

In October 1970, the RO denied the claim.  The veteran 
submitted two statements dated February 1971 from fellow 
soldiers who both observed the veteran fall during a run and 
that the veteran complained of his back hurting.  In March 
1971, the RO continued to deny the claim of service 
connection for residuals of a low back injury.  

In December 1976, the veteran submitted a statement that his 
"service-connected spine condition had worsened" (in fact, 
the veteran's nervous condition was the only service-
connected disability).  The RO responded in January 1977 that 
the veteran had not submitted any support for the claim.  In 
December 1992, the veteran again asked that his "zero 
percent for my lower back condition" be reevaluated.  In 
January 1993, the RO clarified that the veteran's claim of 
service connection for a low back disability had been denied 
in October 1970, and that to reopen the claim, the veteran 
must submit evidence not previously considered that would 
lend support to the claim.  In October 2001, the veteran 
sought to reopen the claim stating that his back problem had 
gotten worse since he left military service.

A December 1998 radiology report from the Gainesville VAMC 
from Thomas E. Kirk, M.D., found an essentially negative LS 
spine for the patient's age with minor degenerative changes 
of the spine plus several millimeters retrolisthesis at the 
L5-S1 level.  

In February 2000, the veteran's clinical history reflected 
chronic low back pain, with pain in the lower extremities, 
and a poor response to medication and physical therapy.  A 
radiology report noted mild degenerative arthritis.  A CT 
scan of the lumbar spine suggested vacuum disc phenomenon at 
L4-L5, mild spinal stenosis at L3-L4, and no evidence of an 
asymmetrical protruded disc.  In October 2001, the veteran 
sought treatment for low back pain, and had been on Motrin in 
the past for relief.  

In May 2002, the veteran sought treatment at the Jacksonville 
VAOPC for a return visit with a history of arthritis.  The 
pain was worse in the morning, and his knees also hurt.  The 
veteran's low back pain limited his physical activity.  The 
veteran was assessed as having degenerative joint disease and 
low back pain.  

In January 2004, the veteran reported an intensity of dull 
pain at 7 in his knees, back, right ankle, and feet.  
Sleeping made the pain better, and stopping and bending 
worsened the pain.  In May 2004, the veteran reported spasms 
in the low back.  

The veteran had a VA examination in August 2004.  The 
examiner reviewed the veteran's service medical records, and 
the historical evidence of record. 

The veteran reported that since discharge from service, he 
had not received specific treatment for his back.  The 
examiner noted that the February 2000 CT scan at the 
Gainesville VAMC did not describe any scoliotic curve.  The 
veteran was taking Tramadol for pain, but a neurosurgeon or 
an orthopedic surgeon had not seen him since 1999.  The 
veteran complained of a dull-aching pain in the right 
sacroiliac joint of his spine, which radiated down into his 
right buttock.  He stated that the pain was constant, but he 
gave no history of any pain below the level of his knees or 
any paresthesias in either lower extremity.  Standing, 
bending, and lifting aggravated his low back pain.  The 
veteran stated that he obtained some relief from his low back 
pain by standing up straight.  There had been no history of 
any bladder or bowel incontinence, weakness in any 
extremities, nocturnal pain, fevers, chills or weight loss.  

A physical examination revealed that the veteran did not 
appear to be in any acute or chronic distress.  He walked 
with a normal gait and could stand on his heels and toes 
without difficulty.  The spine had a mild curve to left in 
the upper thoracic region.  The veteran had a slight pelvic 
tilt to the left.  The examiner did not find any localized 
tenderness or muscle spasm along the lumbosacral spine.  He 
had a full range of painless lumbosacral spine motion.  His 
sciatic stretch test and Patrick's test were normal.  X-rays 
of the veteran's lumbosacral spine revealed disc narrowing at 
virtually all lumbar levels, as well as degenerative changes 
in the lower facets.  The examiner identified mild 
hypertrophic spurring at multiple levels, and no evidence of 
scoliosis.  

The veteran was diagnosed as having pain, lumbosacral spine.  
The examiner opined that the veteran's low pain was probably 
due to degenerative changes associated with aging process, 
and in this examiner's opinion, his symptoms were unrelated 
to his active service.  Additionally, there was no evidence 
that the veteran's symptoms were aggravated by his active 
service.  

II.  Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  A veteran shall be 
taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at examination, acceptance, 
and enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

Regulation provides that the term "noted" denotes "[o]nly 
such conditions as are recorded in examination reports," 38 
C.F.R. § 3.304(b), and that "[h]istory of preservice 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions."  Id. at 
(b)(1).

In July 2003, the VA General Counsel issued a precedent 
opinion holding that to rebut the presumption of sound 
condition in 38 U.S.C.A. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service. VAOPGCPREC 3-03 (July 16, 2003).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  Id.  
The Board is bound to follow the precedent opinions of the 
General Counsel.  38 U.S.C.A. § 7104(c).

If a veteran served continuously for a period of 90 days or 
more during a period of war and certain chronic diseases, 
including arthritis, become manifest to a degree of 10 
percent or more within a year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during such service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

III.  Analysis

At the outset, it is noted that the August 2004 VA examiner 
did not explicitly diagnose the veteran as having arthritis 
of the low back; rather, the diagnosis was pain, lumbosacral 
spine.  In his comments, however, the examiner referred to 
"degenerative changes associated with the aging process" in 
the veteran's low back.  Also, there is another diagnostic 
reference to degenerative arthritis in VA records.  As such, 
the regulation governing chronic disease will be addressed.  

Though the veteran was treated for low back problems in 
service, there is no medical evidence or opinion of record 
demonstrating chronicity in service or during the one-year 
presumptive period for arthritis.  To reiterate, after a 
comprehensive review of the veteran's service medical records 
and historical evidence, the VA examiner did not identify 
that the veteran had a chronic disease in service or within a 
year thereafter (it is noted that the July 1969 VA 
examination diagnosed the veteran as having moderate 
asymptomatic scoliosis without functional limitation, and 
made no reference to arthritis), and the examiner did not 
point to a nexus between the recorded in-service treatments 
and the veteran's current back problem.  See Savage v. Gober, 
10 Vet. App. 488, 495 (1997).  

Consideration of the presumption of soundness, and whether 
aggravation occurred during service, is not necessary because 
the condition noted at entrance was scoliosis.  The record 
does not contain medical evidence that the veteran currently 
suffers from degenerative changes and ensuing pain due to 
scoliosis.  Theoretically, the question of aggravation would 
involve a disorder noted at entrance that the veteran 
currently suffered from; this is not the case here, as the 
veteran's current disorder is degenerative changes of the 
lumbar spine associated with the aging process.  The August 
2004 examiner noted that a February 2000 CT scan did not find 
any scoliosis.  The examiner did not refer to scoliosis in 
the diagnosis, and the veteran has not submitted evidence 
that his current back problem is due to scoliosis.

Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine may not be applied.  


ORDER

Entitlement to service connection for a low back disability 
is denied.  



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


